          Case 3:20-cv-02097-RS Document 15-4 Filed 05/14/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
                                  UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN FRANCISCO DIVISION

11   JEFFREY KATZ CHIROPRACTIC, INC.,
     a California corporation, individually and on           Case No. 3:20-cv-02097-RS
12   behalf of all others similarly situated,
                                                                [PROPOSED] ORDER GRANTING
13
                                      Plaintiff,                PLAINTIFF’S EX PARTE
14                                                              APPLICATION FOR TEMPORARY
     v.                                                         RESTRAINING ORDER AND
15                                                              PRELIMINARY INJUNCTION
     IBEAT, INC. D/B/A 100PLUS, a Delaware
16   corporation,                                               Date: TBD
                                                                Time: TBD
17
                                       Defendant.               Judge: Hon. Richard Seeborg
18                                                              Courtroom: 3
                                                                Complaint Filed: March 26, 2020
19
20
            Having considered the moving papers and all other matters presented to the
21
     Court, the Court finds that Plaintiff’s Ex Parte Application for Temporary Restraining Order and
22
     Preliminary Injunction (“Application”) should be granted, and hereby orders as follows:
23
            1.      The Application for Temporary Restraining Order is GRANTED;
24
            2.      Defendant iBeat, Inc. d/b/a 100Plus (“Defendant” or “100Plus”) and its officers
25
                    and employees, including Ryan Howard (“Howard”), founder and CEO of
26
                    100Plus, shall be temporarily restrained from threatening and harassing conduct
27
28
              [Proposed] Order Granting Plaintiff’s Ex Parte Application for TRO and Preliminary Injunction

                                                          -1-
          Case 3:20-cv-02097-RS Document 15-4 Filed 05/14/20 Page 2 of 2




 1                   directed at Plaintiff, its counsel, and its employees, including but not limited to the

 2                   following acts:

 3                   a.        Placing harassing or threatening telephone calls directed to Plaintiff or its

 4                             employees.

 5                   b.        Posting online reviews to diminish Plaintiff’s reputation.

 6            3.     Defendant is hereby ORDERED to show cause before this Court why a

 7                   preliminary injunction should not issue enjoining Defendant, and its officers and

 8                   employees, including Howard, from harassing or threatening Plaintiff, its counsel,

 9                   and its employees.

10                   a. Defendant’s opposition is due                                      ;

11                   b. Plaintiff’s optional reply is due:                                 ;

12                   c. The Court will conduct a hearing on the motion on

13                        at           .

14   IT IS SO ORDERED.

15
16
     Dated:
17                                                      Richard Seeborg
18                                                      United States District Judge

19
20
21
22
23
24
25
26
27
28
               [Proposed] Order Granting Plaintiff’s Ex Parte Application for TRO and Preliminary Injunction

                                                           -2-
